Case 1:16-cv-00861-LO-MSN Document 321 Filed 04/22/21 Page 1 of 7 PageID# 10715




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


    Innovation Sciences,LLC,f/k/a,
    Virginia innovation Sciences,Inc.,

                           Plaintiff,
                                                             Hon. Liam O'Grady
            V.
                                                             Case No. l:I6-cv-0861

    Amazon.com,Inc.,

                           Defendant.


                                              ORDER


        This matter comes before the Court on Defendant Amazon.com, Inc's supplemental

 motion for attorney's fees pursuant to 35 U.S.C. § 285. Dkt. 304. For the following reasons, the

 motion is GRANTED IN PART and DENIED IN PART. The Court awards $107,014.70 in

 attorney's fees.

                                        I.   BACKGROUND


        The Court does not rule on a blank slate for purposes of this motion. In February 2020,

 the Court awarded Amazon $722,740.50 in reasonable attorney's fees pursuant to 35 U.S.C.

 § 285,finding the award warranted by the exceptional nature of the patent claims asserted by

 Innovation Sciences, LLC("IS"). See generally Dkt. 275. IS appealed this decision to the

 Federal Circuit, Dkt. 283, and the Parties simultaneously engaged in a dispute over IS's entry of

 a bond to stay the judgment pending the appeal. Dkts. 279,287,289. The Court did not

 authorize an unsecured bond, but stayed execution ofthe judgment for sixty days to provide IS

 with adequate time to secure the amount. 5ee Dkt. 290. IS timely posted the bond. Dkt. 295.

        On January 5,2021,the Federal Circuit affirmed the Court's attorney's fee award. See

 generally Dkt. 297. It agreed that the case was "exceptional" given the totality of the
Case 1:16-cv-00861-LO-MSN Document 321 Filed 04/22/21 Page 2 of 7 PageID# 10716
Case 1:16-cv-00861-LO-MSN Document 321 Filed 04/22/21 Page 3 of 7 PageID# 10717
Case 1:16-cv-00861-LO-MSN Document 321 Filed 04/22/21 Page 4 of 7 PageID# 10718
Case 1:16-cv-00861-LO-MSN Document 321 Filed 04/22/21 Page 5 of 7 PageID# 10719
Case 1:16-cv-00861-LO-MSN Document 321 Filed 04/22/21 Page 6 of 7 PageID# 10720
Case 1:16-cv-00861-LO-MSN Document 321 Filed 04/22/21 Page 7 of 7 PageID# 10721
